Case 1:19-cv-00742-WS-B Document 38 Filed 06/17/20 Page 1 of 10                    PageID #: 178




                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF ALABAMA

JERMAINE FILES                               *
           Plaintiff,                        *
                                             *
v.                                           *       CIVIL NO. 19-0742-WS-B
                                             *
DEERFIELD MEDIA (MOBILE),                    *
INC.,                                        *
SINCLAIR BROADCAST                           *
GROUP, INC.,                                 *
            Defendants.                      *



                       [PROPOSED] JOINT PROTECTIVE ORDER


               Before the Court is the Parties’ Joint Motion for Entry of a Protective Order,

pursuant to Fed. R. Civ. P. 26(c). The Court, being fully apprised in its premises, hereby finds

that good cause has been shown for the Court to grant the relief sought. Therefore,


IT IS ORDERED:


               The parties have expressly agreed that information will not be designated as

confidential for tactical reasons, and any designation made in accordance with this Protective

Order shall be made with a good faith belief that there is good cause why any material so

designated should not be part of the public record of these cases. Examples of confidential

information that the parties may seek to protect from unrestricted or unprotected disclosure

include:


               (a) Information governed by a non-disclosure or confidentiality agreement or

obligation;
Case 1:19-cv-00742-WS-B Document 38 Filed 06/17/20 Page 2 of 10                        PageID #: 179




               (b) Agreements with third parties, including licensing agreements, distribution

agreements, insurance agreements, sales agreements, or service agreements;


               (c) Information related to budgets, sales, profits, costs, margins, licensing of

content, product pricing, or other internal financial and accounting information, including non-

public information related to the Parties’ financial condition, performance, income, or other non-

public financial information;


               (d) Trade secrets (as defined by the jurisdiction in which the information is

located) and confidential or proprietary business methods or data;


               (e) Medical records of any person; and


               (f) Personal financial records including tax returns, bank statements, property

records, and other such documents and information.


               The parties contend that unprotected or unrestricted disclosure of such

confidential information would result in prejudice or harm to the producing party by revealing

commercially or personally sensitive materials representing valuable tangible and intangible

assets of that party or by invading the privacy of the producing party.


               During discovery in this case, if a party, or a non-party producing information in

these civil actions, or an attorney for the party or non-party, has a good faith belief that certain

documents or other materials (including digital information) subject to disclosure pursuant to a

request or court order, are confidential and should not be disclosed other than in connection with

these actions and pursuant to this Protective Order, the party, non-party, or attorney shall clearly

mark each such document or other material as “CONFIDENTIAL” or “CONFIDENTIAL:


                                                   2
Case 1:19-cv-00742-WS-B Document 38 Filed 06/17/20 Page 3 of 10                       PageID #: 180




ATTORNEY’S EYES ONLY.” The individual or entity designating the document or materials

as “CONFIDENTIAL” or “CONFIDENTIAL: ATTORNEY’S EYES ONLY” must take care to

limit any such designation to specific documents or materials that qualify for protection under

this Order. Such designation may be made with regard to:


               (a) Information showing the financial performance or standing of a party,

including income statements, balance sheets, and budget projections;


               (b) Names, addresses, and other information tending to identify customers,

distributors, prospective distributors, or other third-party business partners or prospective

business partners of a party or other individuals whose disclosure would harm a party in the

conduct of its business or expose the individual to harassment or abuse;


               (d) Information held by a party having a good faith belief that such information

has competitive value, is not generally known to others, or which the party would not reveal to

third parties except in confidence;


               (e) Information that a party reasonably and in good faith believes falls within the

legally recognized parameters of the right to privacy guaranteed by the laws of the United States

or Alabama;


               (f) Medical records of any person;


               (g) Personal financial records including tax returns, bank statements, property

records, and other such documents and information; and




                                                  3
Case 1:19-cv-00742-WS-B Document 38 Filed 06/17/20 Page 4 of 10                     PageID #: 181




               (h) Any other categories of documents or information ordered by this Court

pursuant to a motion of the parties.


               Mass, indiscriminate, or routine designations are prohibited. Designations that are

shown to be clearly unjustified or that have been made for an improper purpose (e.g., to

unnecessarily encumber or delay the case development process or impose unnecessary expense

and burden on another party) expose the designating individual or entity to sanctions. If it comes

to the attention of the designating individual or entity that a document or other material has been

improperly marked as “CONFIDENTIAL,” the designating individual or entity must promptly

notify all parties that the erroneous designation is being withdrawn and must replace the

improperly designated document or material with a copy that is not marked “CONFIDENTIAL.”


               If a party or an attorney for a party disputes whether a document or other material

has been properly designated, the parties and/or attorneys shall attempt to resolve the dispute

with the designating individual or entity.


               If they are unsuccessful, the party or attorney challenging the designation shall do

so by filing an appropriate motion.


               No party or attorney or other person subject to this Protective Order shall

distribute, transmit, or otherwise divulge any document or other material which is marked

“CONFIDENTIAL” or “CONFIDENTIAL: ATTORNEY’S EYES ONLY” or the contents

thereof, except in accordance with this Protective Order. Court personnel are not subject to this

Protective Order while engaged in the performance of their official duties.




                                                 4
Case 1:19-cv-00742-WS-B Document 38 Filed 06/17/20 Page 5 of 10                     PageID #: 182




               Any document or other material which is marked “CONFIDENTIAL” or

“CONFIDENTIAL: ATTORNEY’S EYES ONLY” or the contents thereof, may be used by a

party, or a party’s attorney, expert witness, consultant, or other person to whom disclosure is

made, only for the purpose of these actions. Nothing contained in this Protective Order shall

prevent the use of any document or other material which is marked “CONFIDENTIAL” or

“CONFIDENTIAL: ATTORNEY’S EYES ONLY,” or the contents thereof, at any deposition

taken in these actions, provided that the deponent is (1) an individual to whom disclosure of the

document and information is permitted under this Protective Order and (2) agrees to abide by the

terms of this Protective Order. Only individuals authorized to view information designated as

“CONFIDENTIAL: ATTORNEY’S EYES ONLY” may be present at any portion of a

deposition during which documents marked “CONFIDENTIAL: ATTORNEY’S EYES ONLY,”

or their contents, are discussed. The parties to this Protective Order may designate any portion of

any deposition transcript as “CONFIDENTIAL” or “CONFIDENTIAL: ATTORNEY’S EYES

ONLY” within 30 days of its transcription, and during that 30 day period the parties and the

deposition witness shall deem the entire transcript to be “CONFIDENTIAL: ATTORNEY’S

EYES ONLY”


               Documents marked “CONFIDENTIAL” and the content contained therein may

only be shared with the following individuals:


               (a) Counsel of record in the cases and any attorneys or staff actively working on

the cases under counsel’s direction and control;




                                                   5
Case 1:19-cv-00742-WS-B Document 38 Filed 06/17/20 Page 6 of 10                       PageID #: 183




               (b) Any consulting or testifying expert who agrees to be bound by the terms of

this Protective Order and subject to the jurisdiction of the United States District Court for the

Southern District of Alabama for the purposes of the Protective Order’s enforcement;


               (c) Any individual who is shown on the face of a document to be an author or

recipient of the document;


               (d) The parties and their employees who are actively engaged in working on the

cases;


               (e) Any deposition or trial witness who agrees to be bound by the terms of this

Protective Order and subject to the jurisdiction of the United States District Court for the

Southern District of Alabama for the purposes of the Protective Order’s enforcement;


               (f) Any court reporter or videographer engaged for the purpose of recording or

transcribing a deposition who agrees to be bound by the terms of this Protective Order and

subject to the jurisdiction of the United States District Court for the Southern District of

Alabama for the purposes of the Protective Order’s enforcement; and


               (g) The Court and its personnel in the performance of their official duties.


               Documents marked “CONFIDENTIAL: ATTORNEYS’ EYES ONLY” and the

content contained therein may only be shared with the following individuals:


               (a) Counsel of record in the cases, any attorneys or staff actively working on the

cases under counsel’s direction and control, and inside counsel for the parties;




                                                  6
Case 1:19-cv-00742-WS-B Document 38 Filed 06/17/20 Page 7 of 10                       PageID #: 184




               (b) Any consulting or testifying expert who agrees to be bound by the terms of

this Protective Order and subject to the jurisdiction of the United States District Court for the

Southern District of Alabama for the purposes of the Protective Order’s enforcement, provided

that, before any such disclosure, the party seeking to disclose the information must serve written

notice on the party who designated the information as “CONFIDENTIAL: ATTORNEY’S

EYES ONLY” identifying the proposed consultant or expert and the information to be disclosed,

after which the designating party shall have five business days to object to the requested

disclosure. If the parties are unable to resolve the designating party’s objection under this

paragraph within five business days of the disclosing party’s receipt of the designating party’s

objection, then the designating party shall have five additional business days to file a motion

seeking a protective order preventing the requested disclosure;


               (c) Any individual who is shown on the face of a document to be an author or

recipient of the document;


               (d) Any court reporter or videographer engaged for the purpose of recording or

transcribing a deposition who agrees to be bound by the terms of this Protective Order and

subject to the jurisdiction of the United States District Court for the Southern District of

Alabama for the purposes of the Protective Order’s enforcement; and


               (e) The Court and its personnel in the performance of their official duties.


               If a party or attorney wishes to disclose any document or other material which is

marked “CONFIDENTIAL” or “CONFIDENTIAL: ATTORNEY’S EYES ONLY,” or the

contents thereof, to any witness (other than a witness disclosed on the face of the document as an

author or recipient of the document), court reporter, videographer, consultant, or expert to whom


                                                  7
Case 1:19-cv-00742-WS-B Document 38 Filed 06/17/20 Page 8 of 10                       PageID #: 185




disclosure is otherwise authorized by this Protective Order, the person making the disclosure

shall do the following:


               (a) Provide a copy of this Protective Order to the person to whom disclosure is

made;


               (b) Inform the person to whom disclosure is made that s/he is bound by this

Protective Order;


               (c) Require the person to whom disclosure is made to sign an acknowledgement

and receipt of this Protective Order;


               (d) Instruct the person to whom disclosure is made to return any document or

other material which is marked “CONFIDENTIAL” or “CONFIDENTIAL: ATTORNEY’S

EYES ONLY” at the conclusion of the cases, including notes or memoranda made from

“CONFIDENTIAL” or “CONFIDENTIAL: ATTORNEY’S EYES ONLY” material; and


               (e) Maintain a list of persons to whom disclosure was made and the

“CONFIDENTIAL” materials which were disclosed to that person.


               If any party, non-party, or attorney wishes to use as an exhibit any

“CONFIDENTIAL” or “CONFIDENTIAL: ATTORNEY’S EYES ONLY” document or

material in support of or in opposition to a motion for summary judgment, s/he shall file a

motion seeking leave to file that document or material under seal.


               If any party, non-party, or attorney wishes to use as an exhibit or as evidence at

trial any “CONFIDENTIAL” or “CONFIDENTIAL: ATTORNEY’S EYES ONLY” document




                                                 8
Case 1:19-cv-00742-WS-B Document 38 Filed 06/17/20 Page 9 of 10                        PageID #: 186




or material, s/he must provide reasonable notice to the party that produced the document or

material. The parties and/or attorneys shall then attempt to resolve the matter of continued

confidentiality by either (a) removing the “CONFIDENTIAL” or “CONFIDENTIAL:

ATTORNEY’S EYES ONLY” marking, or (b) creating a mutually acceptable redacted version

that suffices for purposes of the case. If an amicable resolution proves unsuccessful, the parties

and/or attorneys may present the issue to the court for resolution.


               Within thirty days after the conclusion of the action, each party shall gather the

“CONFIDENTIAL” and “CONFIDENTIAL: ATTORNEY’S EYES ONLY” materials, copies

thereof, and related notes and memoranda, including materials given by that party to any other

individual, and shall return them to the party or attorney who originally disclosed them or

destroy them in a manner which is reasonably certain to prohibit the dissemination of the

information to non-authorized persons, unless the materials are part of the record or constitute

attorney work product.


               This Order shall not be interpreted as imposing any limitation on otherwise

discoverable information, and the designation of information as “CONFIDENTIAL” or

“CONFIDENTIAL: ATTORNEY’S EYES ONLY” shall not afford that information or evidence

any special status in discovery or at trial of this matter. “CONFIDENTIAL” and

“CONFIDENTIAL: ATTORNEY’S EYES ONLY” discoverable material and information shall

be subject to the same disclosure requirements as any other discoverable information or materials

pursuant to the Federal Rules of Civil Procedure. At the trial of this matter, it is within the

purview of the presiding judge to determine whether evidence is admissible pursuant to the

Federal Rules of Evidence irrespective of it being designated “CONFIDENTIAL” or

“CONFIDENTIAL: ATTORNEY’S EYES ONLY.”


                                                  9
Case 1:19-cv-00742-WS-B Document 38 Filed 06/17/20 Page 10 of 10                  PageID #: 187




       SO ORDERED this _____ day of June, 2020.


                                             ______________________________________
                                             United States Magistrate Judge Sonja F. Bivins



      June 17, 2020                                 Respectfully submitted,

      /s/ Joseph Fellows (with permission)          __/s/ Lauren Russell__________
      Joseph Fellows                                Benjamin W. Maxymuk
      Attorney for Plaintiff                        Bar Number: ASB-9590-M67M
      11 N. Water St., STE 10290                    COPELAND, FRANCO,
      Mobile, Alabama 36602                         SCREWS & GILL, P.A.
      Tele: (251)423-0646                           444 S. Perry St.
      fellowsjoe@yahoo.com                          Montgomery, AL 36104
                                                    T: (334) 834-1180
                                                    F: (334) 834-3172
      Counsel for Plaintiff
                                                    maxymuk@copelandfranco.com

                                                    Chad R. Bowman (DC 484150)
                                                    (admitted pro hac vice)
                                                    Lauren Russell (DE 6576)
                                                    (admitted pro hac vice)
                                                    BALLARD SPAHR LLP
                                                    1909 K Street, NW, 12th Floor
                                                    Washington, DC 20006-1157
                                                    T: (202) 661-2200
                                                    F: (202) 661-2299
                                                    bowmanchad@ballardspahr.com
                                                    russelll@ballardspahr.com

                                                    Counsel for Defendants




                                               10
